Case 5:18-cr-00258-EJD Document 870-2 Filed 07/12/21 Page 1 of 4




                    EXHIBIT 
Case 5:18-cr-00258-EJD Document 870-2 Filed 07/12/21 Page 2 of 4
                     Case 5:18-cr-00258-EJD Document 870-2 Filed 07/12/21 Page 3 of 4




CAND 89A (Rev. /1) Subpoena to Testify in a Criminal Case


 PROOF OF SERVICE
                      DATE                                          PLACE
 R EC E IV E D
 B Y SE R V ER

                      DATE                                          PLACE
 SE R V E D

 SERVED ON (PRINT NAME)                                              FEES AND MILEAGE TENDERED TO WITNESS

                                                                     ‫ ܆‬YES ‫ ܆‬NO     AMOUNT $

 SERVED BY (PRINT NAME)                                             TITLE




                                                          DECLARATION OF SERVER

 I declare under penalty of perjury under the laws of the United States of America that the foregoing information
 contained in the Proof of Service is true and correct.

 Executed on
                                         DATE                           SIGNATURE OF SERVER

                                                                       ADDRESS:



ADDITIONAL INFORMATION
                     Case 5:18-cr-00258-EJD Document 870-2 Filed 07/12/21 Page 4 of 4
CAND 89A (Rev. 6/17) Subpoena to Testify in a Criminal Case



                                                              Addendum

          Please bring with you the following documents:

          (1) The complete medical records for patient                               from January 1, 2015 to
              December 31, 2015.

          (2) The documents reflecting your communications with Theranos regarding             .
